Citation Nr: 1210431	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  08-30 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for restless leg syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel
INTRODUCTION

The Veteran had active duty service from June 1999 to November 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision of the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the Veteran's claims for service connection for obstructive sleep apnea and restless leg syndrome.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran testified before the undersigned at a January 2011 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

The issue of entitlement to service connection for restless leg syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The evidence of record establishes that the Veteran developed obstructive sleep apnea as a result of his military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for the establishment of service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

Given the Board's favorable disposition of the Veteran's instant claim for service connection, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

However, the reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either current disability or nexus to service, both of which generally require competent medical evidence.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For injuries that are alleged to have been incurred in combat, 38 U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of proof to determine service connection. VA regulations provide that in the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of service, even though there is no official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, the reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either current disability or nexus to service, both of which generally require competent medical evidence.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Obstructive Sleep Apnea

An August 1998 service entrance examination and a September 2003 service discharge examination were negative for any relevant abnormalities and the Veteran denied frequent trouble sleeping in an accompanying Reports of Medical History (RMH).  The remaining service treatment records were negative for any complaints, treatments or diagnoses related to obstructive sleep apnea.

Service personnel records indicate that the Veteran had been deployed abroad with the Headquarters and Headquarters Company (HHC) of the 4th Infantry Division between March 2003 and September 2003.  Orders dated in January 2003 to the HHC Company indicated that the unit was deployed to United States Central Command-Operation Enduring Freedom (CENTCOM-OEF) and authorized its members to travel to various countries, including Kuwait and Saudi Arabia.

A February 2005 VA psychological examination contained the Veteran's reports of sleep disturbances without daytime fatigue. 

An October 2007 VA treatment note reflected the Veteran's reports of snoring, witnessed apneas, excessive daytime fatigue and sleepiness.  His Epworth Sleepiness Score was "22/24" and there was a high clinical suspicion of obstructive sleep apnea.  Following a standard polysomnography, assessments of severe obstructive sleep apnea syndrome and heroic snoring were made.  A continuous positive airway pressure (CPAP) machine was recommended.

A May 2008 letter from the Veteran's mother indicated that she did not notice that the Veteran had a sleep issue until he returned from Iraq.  She recalled that he had visited after discharge from service and was awakened by her nurses due to the loudness of his snoring.

A May 2008 letter from R. M., who had served with the Veteran in the 4th Infantry Division, indicated that he was deployed with the Veteran to Iraq in 2003.  He noticed that the Veteran had a "serious sleep issue" and excessive snoring at that time.  He also noticed that there was gasping with snoring.  On many occasions, soldiers would have to wake the Veteran up due to the loudness of his snoring.

During a January 2011 hearing, the Veteran testified that his symptoms of sleep apnea began after he returned from Korea in about 2001.  He began having trouble sleeping a full night and snored.  His roommate at that time had informed him of his snoring and that his snoring could wake up the entire barracks.  He began treatment for sleep apnea in 2007 after his wife told him that he stopped breathing while he was sleeping.  R. M., who had written a letter on his behalf, was his overall supervisor during service and they were deployed to Iraq together.

The Veteran has a current disability as he has been diagnosed with obstructive sleep apnea.  In order for his current obstructive sleep apnea to be recognized as service connected, the medical evidence of record must establish a link between this condition and an in-service injury or disease.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.307, 3.309; Shedden and Hickson, supra.

While the Veteran's service treatment records do not document obstructive sleep apnea or excessive snoring, the May 2008 lay statement from R. M. confirm his reports of excessive snoring during service.  The Board notes that the Veteran's discharge RMH also did not inquire as to excessive snoring or obstructive sleep apnea.  No medical opinion regarding the etiology of this disability has been submitted.  Symptoms of snoring and excessive fatigue are capable of lay observation.  The Veteran's statements regarding a continuity of symptomology are credible and consistent with the clinical evidence of record.

There is competent and credible evidence with regard to whether there is a nexus, which consists of a continuity of symptomatology.  As the evidence is at least in equipoise, and resolving all doubt in the Veteran's favor, entitlement to service connection for obstructive sleep apnea is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for obstructive sleep apnea is granted.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id at 83.  The threshold for finding whether the evidence indicates a link between a current disability and service is low.  Id; Locklear v. Nicholson, 20 Vet. App. 410 (2006).

Service treatment records do not document complaints, treatments or diagnoses related to restless leg syndrome.  The Veteran testified at the January 2011 hearing that he experienced tingling and "sluggish" legs while sleeping.  In a May 2008 statement, the Veteran's mother wrote that she noticed the Veteran's "sleep issues" and "leg problems" after he returned from service in Iraq.  Post-service treatment records document a "clinical suspicion" of restless leg syndrome but do not contain a currently diagnosed disability.  A VA examination is required to determine whether the Veteran suffers from current restless leg syndrome that was related to his service.

During the January 2011 hearing, the Veteran testified that had been prescribed medication for his restless leg syndrome.  He wrote in a December 2008 statement that his treatment records were located at the VA Medical Center (VAMC) in Temple.  Records dated through November 2007 are located in the claims file.  As these records have been adequately identified and are relevant to the instant claim, they must be obtained.  38 U.S.C.A. § 5103(a).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the Veteran's updated treatment records from the VA facility in Temple as identified by the Veteran in a December 2008 statement.  Treatment records dated through November 2007 are located in the claims file.

All efforts to obtain these records should be documented in the claims file.  If these records are unavailable, this should be documented in the claims file and the Veteran should be so informed.

2.  Following the completion of the above development, the RO/AMC should afford the Veteran a VA examination with an appropriate examiner to determine the nature and etiology of the claimed restless leg syndrome found to be present.  The examiner should review the claims folder and note such review in the examination report.  The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

(a) Based on the evidence of record, can it be determined with a reasonable degree of medical certainty, that the Veteran has developed a restless leg syndrome?  If so, please specify the diagnosis or diagnoses for any disability present since November 2007.

(b) Is it at least as likely as not (50 percent or greater probability) that any diagnosed restless leg syndrome had its onset during the Veteran's period of active duty service from June 1999 to November 2003; or, was any such disorder caused by any incident or event that occurred during his period of service? 

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

3.  The RO/AMC should review the examination report(s) to insure that it (they) contain all findings and opinions requested in the remand.

4.  If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT E. O'BRIEN 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


